Citation Nr: 0024796	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO. 98-17 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a right 
shoulder disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a right 
knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a right 
ankle disorder.  

4.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left fibula, with 
sensory distribution of the peroneal nerve, currently 
evaluated as 40 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active service from April 1952 to April 1954.  

This case is now before the Board of Veterans' Appeal (Board) 
on appeal from a November 1996 rating decision of the RO.  

By the November 1996 RO decision, the RO also found that the 
veteran had not submitted new and material evidence to reopen 
a claim of service connection for a herniated nucleus 
pulposus.  While the veteran's November 1996 Notice of 
Disagreement (NOD) addressed all of the claims decided in the 
RO decision on appeal, it appears that no Statement of the 
Case (SOC) was ever issued.  As such, this issue is addressed 
in the Remand portion of this document.  

Additionally, in statements dated from March through June 
2000, the veteran appears to voice disagreement with an August 
1999 RO decision, which, in pertinent part, denied his claim 
for service connection for sexual dysfunction as secondary to 
his service-connected left leg disorder and his claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151.  
Through these statements, the veteran also notes his 
disagreement with the October 1999 RO decision denying his 
claim for an earlier effective date for his combined 80 
percent evaluation.  As it appears that no subsequent SOC has 
been issued, these issues are also addressed in the Remand 
portion of this document.  

(The issue with regard to an increased rating for the 
veteran's service-connected residuals of a fracture of the 
left fibula, with sensory distribution of the peroneal nerve, 
will be addressed in the Remand portion of this document.) 

The Board notes that the veteran has recently raised the 
issues of entitlement to an increase in his special monthly 
compensation and entitlement to an earlier effective date for 
the award of these benefits.  Since these issues have not 
been addressed by the agency of original jurisdiction, they 
are referred to the RO for action deemed appropriate.  



FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disorder.  While the veteran submitted a February 1992 
statement which may be accepted as an NOD, and this issue was 
included on a subsequent supplemental statement of the case 
(SSOC) dated in June 1992, the veteran failed to file a 
timely appeal.  

2.  In June 1992, the RO again denied the veteran's claim for 
service connection for a right shoulder disorder; however, 
the RO never advised the veteran of any appellate rights.  
Thus, the last final decision regarding the issue of a right 
shoulder disorder is the December 1991 decision.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1991 decision denying service connection for right shoulder 
disorder.  

4.  In an October 1994 decision, the Board denied the 
veteran's claims of service connection for a right knee 
disorder and a right ankle disorder; the veteran was advised 
of his appellate rights and did not appeal.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been associated with the claims folder since the 
October 1994 decision denying service connection for a right 
knee disorder.  

6.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been associated with the claims folder since the 
October 1994 decision denying service connection for a right 
ankle disorder.  

7.  The veteran's reopened claim of service connection for a 
right shoulder disorder is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a right shoulder disorder.  38 U.S.C.A. §§ 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (1999).  

2.  New and material evidence has not been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a right knee disorder.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (1999).  

3.  New and material evidence has not been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a right ankle disorder.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (1999).  

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a right shoulder disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In December 1991, the RO denied the veteran's claim of 
service connection for a right shoulder disorder.  The 
veteran was notified of the decision and his appellate 
rights, but he failed to file a timely appeal.  In June 1992, 
the RO again denied service connection for a right shoulder 
disorder; however, the RO never advised the veteran of any 
appellate rights.  Thus, the last final decision regarding 
the issue of a right shoulder disorder is the December 1991 
decision.  

In an October 1994 decision, the Board denied the veteran's 
claims of service connection for a right knee disorder and a 
right ankle disorder; the veteran was notified of the 
decision and advised of his appellate rights but did not 
appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   When a determination of the agency of 
original jurisdiction is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


A.  Right shoulder disorder 

At the time of the December 1991 rating decision denying 
service connection for a right shoulder disorder, the 
evidence consisted of the veteran's service medical records, 
VA and private medical evidence and statements from the 
veteran.  

The veteran's service medical records were negative for 
evidence of a right shoulder disorder.  Shortly after 
separation from service, the veteran was granted service 
connection for the residuals of a fracture of the left 
fibula, with partial paralysis of the peroneal nerve.  In a 
September 1990 statement, the veteran claimed that he fell 
and injured his right shoulder in October 1989 when his 
service-connected left leg disorder caused his leg to fail.  

Private and VA medical records submitted prior to the 
December 1991 RO decision revealed that the veteran was 
treated for problems including right shoulder pain following 
an October 1989 fall.  The medical findings included that of 
a tear of the distal portion of the supraspinatus tendon and 
impingement and degenerative disease in the acromioclavicular 
joint.  The veteran essentially argued that his right 
shoulder problems resulted from a fall caused by his service-
connected left leg disorder.  

The evidence submitted subsequent to the December 1991 rating 
decision includes private and VA medical evidence and 
statements from the veteran.  

Of particular significance is the December 1998 VA 
examination report noting that the reason that the veteran 
fell in 1989 was the pathology of his left lower extremity.  
The examining physician went on to state that the veteran's 
service-connected left lower extremity problem never resolved 
after treatment in the 1950's and that, if the left lower 
extremity was functioning properly, the veteran probably 
would not have fallen in 1989, or if he did fall, the 
significance of the fall would not have been as great if the 
inservice injury had not happened.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the December 1991 rating decision.  At 
the time of the December 1991 rating decision, there was 
medical evidence on file relating the veteran's shoulder 
problems to the 1989 fall, but no medical evidence of a link 
between the veteran's 1989 fall and his service-connected 
left leg disorder.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for the 
right shoulder disorder.  




B.  Right knee disorder and right ankle disorder 

At the time of the October 1994 Board decision denying 
service connection for a  right knee disorder and a right 
ankle disorder, the evidence consisted of the veteran's 
service medical records, VA and private medical evidence and 
statements from the veteran.

A careful review of the service medical records shows that 
they were negative for any complaints or findings indicative 
of a right ankle disorder.  While the veteran's service 
medical records revealed that the veteran was treated in 
October 1952 after being kicked in the right knee, notes 
dated one week later indicated that the veteran was returned 
to full duty after examination showed him to be negative for 
any orthopedic disorder.  Subsequent service medical records 
were entirely negative for any evidence of any chronic right 
knee disorder.  

In statements dated in July and October 1988, the veteran 
asserted that his service-connected left leg disorder has 
caused him to place undue stress on his right leg resulting 
in right knee and right ankle problems.  Bilateral knee and 
ankle pain was reported on VA records dated in July 1988 and 
September 1992.  Weakness and numbness of both lower 
extremities was reported on examinations in 1992 and  1993.  
The medical records on file in October 1994 related the 
veteran's bilateral leg pain to peripheral neuropathy caused 
by non-service-connected diabetes mellitus or non-service-
connected lumbar radiculopathy.  At this time, the only 
diagnoses specific to the right knee and ankle were found on 
the report of September 1992 VA X-rays, which showed a normal 
right knee and osteopenia with minimal soft tissue vascular 
calcifications in the right ankle.  

The evidence submitted subsequent to the October 1994 Board 
decision includes private and VA medical evidence and 
statements of the veteran.

The new medical evidence shows increased symptomatology 
involving both lower extremities including leg numbness and 
pain, bilateral atrophy of the quadriceps, reduction in 
strength and range of motion of the knees and ankles, loss of 
perineal nerve function on the right and left, and bilateral 
foot drop.  After careful review of all the non-duplicative 
records on file, including the records submitted by the 
veteran in December 1999, the Board finds that the new 
medical records contain no additional diagnoses specific to 
the right knee or right ankle.  

Additionally, the new medical records consistently relate the 
increasing right lower extremity problems, which have 
necessitated the use of a leg brace and ambulatory aides, to 
the peripheral neuropathy stemming from diabetes mellitus, 
lumbar spinal stenosis and diskogenic lumbar spondylosis.  
See VA examination reports dated in October 1998, December 
1998, and January 1999.  

In sum, the veteran has not submitted new evidence indicating 
that he has a specific disorder of the right knee or the 
right ankle.  Additionally, the new evidence relates the 
symptoms pervading the veteran's entire right leg to non-
service-connected neurological disorders and not to any 
aspect of the veteran's period of service or to any service-
connected disorder.  

As this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the Board finds that new and material evidence has not been 
submitted to reopen the claims of service connection for a 
right knee disorder and a right ankle disorder.  


II.  Well groundedness

As the veteran's claim of service connection for a right 
shoulder disorder has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach. Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

In the recent case, Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1994), when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Given the medical evidence on file indicating that the 
veteran's right shoulder problems may be related to his 1989 
fall, and the VA physician's finding that the 1989 fall was 
related to the veteran's service-connected left leg disorder, 
the Board finds the claim of service connection for a right 
shoulder disorder to be well grounded.  See Savage v. Gober, 
10 Vet. App. 488 (1997); 38 U.S.C.A. § 5107.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right shoulder disorder, 
and the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.  

As new and material evidence has not been received to reopen 
the claim of service connection for a right knee disorder, 
the appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a right ankle disorder, 
the appeal is denied.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a right shoulder disorder by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard.  
Development should include another VA examination in order to 
specifically differentiate any current right shoulder 
disorder due to service or a service-connected disorder, from 
any current right shoulder disability that has some other 
genesis.  

As noted in the introduction, the veteran has submitted 
timely statements that appear to indicate his disagreement 
with certain VA decisions.  In a November 1996 decision, the 
RO found that the veteran had not submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a herniated nucleus pulposus.  While the 
veteran submitted his NOD later that month, no SOC was ever 
issued.  

Similarly, the RO also denied his claim for service 
connection for sexual dysfunction as secondary to his 
service-connected left leg disorder (August 1999 decision), 
his claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 (August 1999 decision), and his claim for an earlier 
effective date for his 80 percent combined evaluation 
(October 1999 decision).  In statements dated from March 
through May 2000, the veteran appears to assert his 
disagreement with the decisions regarding these issues.  

While the veteran submitted an NOD with respect to his claim 
for service connection for herniated nucleus pulposus, as 
well as statements that may reasonably be considered to be 
NOD's for the other three issues noted in this paragraph, the 
veteran  was never issued an SOC with regard to any of these 
issues.  The Board is required to remand these issues to the 
RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

Turning to the veteran's claim for an increased rating for 
his service-connected left leg disorder, identified as 
residuals of a fracture of the left fibula, with sensory 
disturbance of the peroneal nerve, the Board finds, as will 
be explained hereinbelow, that new examinations are needed in 
this case in order to identify and properly rate the severity 
of all the residuals of his service-connected left leg 
disorder.  

The Board notes that the left leg disorder is currently rated 
as 40 percent disabling under hyphenated Diagnostic Codes 
5262-8521.  Diagnostic Code (DC) 5262 provides for disability 
ratings from 10 percent through 40 percent for impairment of 
the tibia or fibula.  DC 8521 provides for ratings from 10 
percent to 40 percent for paralysis of the peroneal nerve.   
While these rating provisions may be sufficient for rating 
symptoms involving the veteran's fibula or his peroneal 
nerve, they may not be sufficient to address all of the 
residuals of the veteran's inservice injury.  

A careful review of the service medical records reveals that 
the veteran's inservice fracture was to the head of the left 
fibula near the knee joint, and that aside from the nerve 
damage, his initial injury also caused a tear of the lateral 
collateral ligament resulting in instability of the left 
knee.  Post-service medical records note that since the 
injury, the veteran has had a history of instability of the 
left knee.  Post service X-ray findings include osteophyte 
formations at the head of the left fibula bridging the gap 
between the tibia and fibula.  Chronic grade II sprain, left 
knee, with residual instability was reported on VA 
examination as recently as December 1998.  

On Remand, the veteran should be afforded VA orthopedic and 
neurological examinations for the purpose of identifying all 
of the residuals of his service-connected left leg disorder.  
The examiners should review the claims file and be aware of 
the extent to which neurological symptomatology stemming from 
the veteran's diabetic neuropathy and his low back problems 
may be complicating the neurological problems attributed to 
his service-connected disorder.  Disability attributable to 
the service-connected disorder should be differentiated where 
possible.  

The Board notes that veteran's claim of entitlement to an 
increased rating is well grounded in that it is not 
inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On remand, during the new 
VA examinations, the examiner should identify clinical 
findings in detail and address the applicability of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of any joint affected by his service-
connected left leg disorder.  

Because the most recent VA examination reports do not make 
any specific reference to the DeLuca considerations noted 
hereinabove, further development is necessary.  The Board 
notes that any pertinent treatment records not already on 
file should be obtained for review prior to the examination.  

The Board notes that, in the event both instability and 
arthritis affecting the left knee is diagnosed and determined 
to be service connected, the RO should consider whether 
separate evaluations under Diagnostic Codes 5257 and 5003 are 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997).  In this 
regard, the Board would point out that separate ratings are 
warranted only in these types of cases where the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-207, 
and 38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing that the veteran experiences painful motion 
attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  

Without the integral medical findings, the Board is unable to 
rate the severity of the veteran's service-connected left leg 
disorder.  During his new evaluations, the veteran should be 
afforded all tests and procedures necessary to evaluate his 
service-connected residuals of a fracture of the left fibula, 
with sensory distribution of the peroneal nerve under the 
appropriate rating provisions.  

When rating the veteran's service-connected left leg 
disorder, the RO should be aware that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Because the last examination lacked information necessary to 
rate the disorders in issue, further development of the 
medical evidence is warranted.

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available that is not in the claims 
folder.  Noted in this regard is the lack of any clinical 
records of treatment for the veteran's left leg problems 
since June 1999.   Accordingly, the RO should aid the veteran 
in obtaining any records of ongoing treatment.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining issues are 
REMANDED for the following actions:

1.  The RO should issue an appropriate SOC on the 
issues of entitlement to service connection for a 
herniated nucleus pulposus, service connection for 
a sexual dysfunction as secondary to his service-
connected left leg disorder, benefits under 
38 U.S.C.A. § 1151, and an earlier effective date 
for his 80 percent combined evaluation.  The 
veteran should be notified that if he wants to 
appeal, he has to submit a substantive appeal 
within 60 days of the SOC, or within one year 
after the initial notification of denial for each 
issue.  If, and only if, the veteran completes his 
appeal by filing a timely substantive appeal on 
the aforementioned issues should these claims be 
returned to the Board.  

2.  The RO should take appropriate steps to 
contact the veteran and request that he identify 
the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for a right 
shoulder disorder since October 1989, and for the 
residuals of a fracture of the left fibula, with 
sensory distribution of the peroneal nerve, since 
June 1999.  The veteran should be instructed to 
submit all medical evidence which tends to support 
his claims.  With any necessary authorization from 
the veteran, the RO should attempt to obtain 
copies of pertinent treatment records identified 
by the veteran in response to this request, which 
have not been previously secured.  

3.  The veteran should be scheduled for a VA 
examination to determine the nature and likely 
etiology of his claimed right shoulder disorder.  
All indicated tests must be conducted.  The claims 
file must be made available to and reviewed by the 
examiner prior to the requested study.  The 
examiner should specifically provide an opinion as 
to the likelihood that the veteran has any current 
right shoulder disability that was caused or 
aggravated by his service-connected disorder.  
Complete rationale for the opinions expressed 
should be provided.  

4.  The veteran should be scheduled for a VA 
orthopedic and neurological examinations to 
determine the current severity of his service-
connected residuals of a fracture of the left 
fibula, with sensory distribution of the peroneal 
nerve.  Any necessary special studies, to include 
X-rays and neurological studies, should be 
performed.  The claims folder and a copy of this 
REMAND must be made available to the examining 
physician for review, and the examiner's report 
should reflect consideration of the pertinent 
medical history.  The examiner's report should 
fully set forth all current complaints and 
pertinent clinical findings.  If possible, the 
examiner should specifically be asked to 
differentiate neurological problems due to non-
service-connected problems from neurological 
problems that are due to the veteran's service-
connected disorder.  If it is not possible to 
differentiate the origin of any symptoms, the 
examiner should so state.  Additionally, the 
examiner should comment on the presence of any 
left knee arthritis and the presence or absence of 
instability in the knees.  

a.  It is specifically requested that 
the examiner indicate the extent to 
which the veteran has functional 
impairment in the left lower extremity 
as a result of pain, limitation of 
motion, weakness, excess fatigability, 
or incoordination due to service-
connected disabilities - including at 
times when his symptoms are purportedly 
most noticeable, such as during 
prolonged sitting or standing, or during 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995).  

b.  In this regard, the examiner should 
comment as to the presence or absence of 
any:  limitation in range of motion 
(with specific measurements); 
instability, weakness or decreased 
strength; fatigue on account of the 
service-connected disability, including 
during prolonged physical activity of 
any sort, or during routine activities 
that are part and parcel of his day-to-
day experiences; functional impairment 
in the lower extremities as a result of 
pain attributable to the service-
connected disabilities and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disabilities affecting 
the lower extremities.  

c.  For each of the above-cited symptoms 
identified, the examiner should comment 
on the severity of the symptom, and its 
effects on the veteran's ability to 
function in routine activities involved 
in his day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during flare-
ups.  To the extent possible, functional 
loss attributable to any of the above 
should be expressed in terms of 
additional degrees of loss of motion.  

d.  All examination findings, along with 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report. 

5.  The RO should review the examination reports 
to determine if they are in compliance with this 
REMAND.  If deficient in any manner, they should 
be returned, along with the claims file, for 
corrective action.  

6.  After completion of the foregoing, and after 
the development requested above has been 
completed, the RO should again review the 
veteran's claims with consideration of all the 
evidence of record. Then the RO should undertake a 
de novo review of the claim of entitlement to 
service connection for a right shoulder disorder 
based on the evidentiary record in its entirety.  
All indicated development should be undertaken in 
this regard.  Then the RO should consider the 
remaining issue on appeal on the basis of all 
pertinent evidence of record, and all applicable 
laws, regulations, and case law, to include all 
appropriate Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).  The RO should also consider rating the 
veteran's service-connected left leg disorders 
separately, based on provisions for rating 
disorders of the knee and the peroneal nerve, 
provided that this does not exceed the maximum 
rating allowed under 38 C.F.R. § 4.68.  If any 
determination remains adverse to the veteran, both 
he and his representative should be provided with 
an appropriate Supplemental Statement of the Case 
and be afforded the applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


